 ARTHUR BRIGGS, INC.Arthur Briggs, Inc. and Knitgoods Workers' Union,Local 155, I.L.G.W.U., AFL-CIO. Cases 2-CA-17519, 2-CA-17825, 2-CA-18066, and 2-RC-18849November 3, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn May 14, 1982, Administrative Law JudgeRobert T. Snyder issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and General Coun-sel filed a statement in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces u that the resolutions are incorrect. Standard Dry Wall PrductrInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.We do not adopt the Administrative Law Judge's finding that Gold-stein was "meek and easily dominated or intimidated" and would creditGoldstein's testimony with respect to Maldonado's strike misconductwithout relying on such finding.We also find it unnecessary to rely, in issuing a bargaining order, onthe Administrative Law Judge's finding that the election results were"close."' In adopting the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(a)(Xl) of the Act by its deliberate surveillance ofunion leafletting on the day of the election, designed to discourage unionactivity, and that this surveillance was objectionable conduct that war-rants setting the election aside, we also rely on Woodland Molded PlatcsiaCorp., 250 NLRB 169 (1980), and cases cited therein. See, generally,Cannon Electric Company, 151 NLRB 1465, 1468-69 (1975).s We find that the nature of Respondent's unfair labor practices war-rants the issuance of a broad cease-and-desist order, under the standardsset forth in Hickmott Foods, Inc.. 242 NLRB 1357 (1979). and we havemodified the Administrative Law Judge's recommended Order and noticeaccordingly.We will also order Respondent to expunge from its records any refer-ence to its unlawful refusal to reinstate Paul Lynch, and to any other un-lawful discipline against him, and to notify Lynch that it has done so. SeeSterling Sugars Inc., 261 NLRB 472 (1982).265 NLRB No. 38Arthur Briggs, Inc., Bronx, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Substitute the following for paragraph l(d):"(d) In any other manner interfering with, re-straining, or coercing its employees in the exerciseof the rights guaranteed them in Section 7 of theAct."2. Insert the following as paragraph 2(b), and re-letter the subsequent paragraphs accordingly:"(b) Expunge from the records of Paul Lynchany and all written reports, notations, or memoran-da reflecting its refusal to reinstate him, or otherunlawful discipline against him, and notify him inwriting that this has been done and that evidenceof this refusal to reinstate him, or of other unlawfuldiscipline, will not be used as a basis for future dis-cipline against him."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to close our plant ifKnitgoods Workers' Union, Local 155,I.L.G.W.U., AFL-CIO, becomes our employ-ees' collective-bargaining representative, andWE WILL NOT keep under surveillance theunion and protected concerted activities of ouremployees.WE WILL NOT discourage membership inKnitgoods Workers' Union, Local 155,I.L.G.W.U., AFL-CIO, or in any other labororganization, by refusing to reinstate strikers,upon their unconditional request, to existingvacancies with full seniority rights and privi-leges.WE WILL NOT refuse to recognize and bar-gain in good faith with the aforementionedUnion as the exclusive bargaining representa-tive of our employees in the following appro-priate unit:All full-time and regular part-time produc-tion and maintenance employees employedby us at our Bronx, New York facility, ex-cluding all office clerical employees, guardsand supervisors as defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexercise of rights guaranteed in Section 7 ofthe National Labor Relations Act.WE WILL offer Paul Lynch immediate andfull reinstatement to his former job or, if thatjob no longer exists, to a substantially equiva-lent position of employment, without prejudiceto his seniority or any other rights or privi-leges previously enjoyed, and WE WILL makehim whole for any loss of wages which hemay have suffered by reason of our discrimina-tion against him, together with interest.WE WILL expunge from the records of PaulLynch any and all written reports, notations,or memoranda reflecting our refusal to rein-state him, or other unlawful discipline againsthim, and WE WILL notify him in writing thatthis has been done and that evidence of this re-fusal to reinstate him, or other unlawful disci-pline, will not be used as a basis for future dis-cipline against him.WE WILL recognize, effective from the datebeginning August 20, 1980, and, upon request,bargain collectively and in good faith withKnitgoods Workers' Union, Local 155,I.L.G.W.U., AFL-CIO, as the exclusive repre-sentative of all employees in the appropriateunit described above, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement.ARTHUR BRIGGS, INC.DECISIONSTATEMENT OF THE CASEROBERT T. SNYDER, Administrative Law Judge: Theseare consolidated cases heard in New York on July 12,14, and 15, 1981. Upon charges filed by KnitgoodsWorkers' Union, Local 155, I.L.G.W.U., AFL-CIO,herein called the Union, a consolidated complaint inCases 2-CA-18519, 2-CA-17825, and 2-CA-18066 wasissued on June 29, 1981, alleging that Arthus Briggs,Inc., herein called Respondent, violated Section 8(a)(1)of the Act by threatening employees with plant closure ifthe Union became its employees' collective-bargainingrepresentative and by keeping under surveillance em-ployees who were engaged in protected concerted activi-ties; violated Section 8(a)(1) and (3) by refusing to rein-state two striking employees upon their unconditionaloffer to return to work at the conclusion of a strike con-ducted by certain of its employees against Respondent;and violated Section 8(a)(1) and (5) by refusing and fail-ing to bargain collectively with the Union as the repre-sentative of its employees in a unit appropriate for thepurposes of collective bargaining; and alleging that theseunfair labor practices are so serious and substantial incharacter as to warrant the issuance of a remedial bar-gaining order.Case 2-RC-18849 arises out of a representation elec-tion conducted by the Regional Director on May 5,1981, upon a petition filed by the Union in a unit com-posed of all full-time and regular part-time productionand maintenance employees employed by Respondent atits Bronx, New York, facility. Among 28 employees whovoted in the election,' 15 voted against the Union, 9voted for the Union, 2 ballots were void, and 2 ballotswere challenged. After the Union filed timely objectionsto the election, on July 9, 1981, the Regional Directorissued a notice of hearing on the objections and an orderconsolidating cases. Concluding that inasmuch as theunfair labor practice allegations in the outstanding con-solidated complaint encompassed the conduct alleged asobjectionable, and the issues raised thereby could best beresolved on the basis of record testimony at a hearing,and in order to avoid duplication findings, unnecessarycosts, or delay, the Regional Director ordered a hearingbe held on the objections and that it be consolidatedwith the hearing scheduled on the consolidated com-plaint. In its timely filed answer, Respondent denied thecommission of any unfair labor practices alleged.Upon the entire record, including my observation ofthe demeanor of the witnesses and after careful consider-ation of the post-hearing briefs filed by Respondent andthe General Counsel, I make the following:FINDINGS AND CONCLUSIONSI. THE BUSINESS OF RESPONDENT AND THE STATUSOF THE UNIONRespondent is a New York corporation with an officeand place of business located in Bronx, New York,where it is engaged in the manufacture and nonretail saleand distribution of knit goods and related products. Inthe course and conduct of its business operations, Re-spondent annually sells and ships from its Bronx, NewYork, facility goods and materials valued in excess of$50,000 directly to points outside the State of New York.Respondent admits and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act, and that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICES ANDOBJECTIONS.A. The Union's Organizing Drive, BargainingDemand, and Strike and the Employer's Responses,Including Alleged Unlawful Prepetition ConductIn July 1980,2 Norman Lewis, a union organizer, re-ceived a telephone call from employee Paul Lynch. Agroup of Respondent's employees had met and deter-mined they needed a union. One of them, Lucas Colon,who was Spanish-speaking, asked Lynch to make the calli The tally of ballots listed the approximate number of eligible votersas 42.2 All references to dates hereinafter are to 1980, unless otherwisenoted.300 ARTHUR BRIGGS, INC.as he did not speak English well. The day following thecall, Lewis met with a small group of employees, atnoontime, a block or two from the factory. Present withhim were employees Raphael Ramos, Lucas Colon, andChristian Delamos. Another meeting was arranged withthe aim of involving more workers. This second meeting,held on July 16, in Crotona Park, two blocks from theplant, was attended by 16 to 18 employees. Lewis ex-plained the benefits of unionization and a dozen or moreemployees signed union authorization cards. A thirdmeeting was held a week later to which Lewis brought aSpanish interpreter to assist him in communicating withthe workers. Additional authorization cards were signedon this occasion. Both Paul Lynch and Antonio Maldon-ado were among the most active employees on behalf ofthe Union. Maldonado made home visits to solicit cardsamong Spanish-speaking employees and Lynch distribut-ed cards to four or five other workers.By the summer of 1980, Paul Lynch had been em-ployed as a presser by Respondent for over 21 consecu-tive years, having started in 1959. Arthur Briggs, an el-derly man in his late seventies, had operated the samebusiness since 1940, initially as sole proprietor and, sinceits incorporation in 1956, as president and sole sharehold-er. Briggs testified as to his knowledge of an interesttaken over the years by the Union in organizing his em-ployees. He acknowledged he knew and had seen aunion organizer, Willard Aldrich, handing out unionpamphlets in front of the factory on a number of occa-sions in the past, most recently 2 or 3 years before.Briggs also believed that Lynch and Aldrich, both blackmen, were friends and acknowledged he had seen themtalking during the Union's earlier organizing effort.Then, on August 19, Briggs saw Aldrich once again infront of the plant entrance giving out union pamphlets.According to Lynch, later in the day on August 19,just before quitting time, Briggs called Lynch to theplant office and told him "I see your old friends areback. I had spoken to you and told you my place wastoo small and I can't afford to have no union." Briggsidentified the "friends" as the Union. Briggs also said hewas going to close the place if the Union came in. Briggsthen pulled out an old clipping containing a list of com-pany names and said he had done work for Lord Jeffand the Union put that company and others on the listout of business.By August 11 the Union had obtained 22 valid authori-zation cards among the 36 full-and regular part-time pro-duction and maintenance employees,3and by August 20the Union had 23 cards. On August 20 shortly beforeclosing time, Lewis and Aldrich visited Respondent'sBronx facility. They rang a bell and, as they were ad-mitted through the main entrance door into an officearea by a young female, Lewis asked for Mr. Briggs.Lewis and Aldrich moved toward the plant floor andwere met by Briggs who came toward them. Lewis in-troduced both himself and Aldrich, identified himself and3 Respondent admits both the appropriateness of this unit for the pur-poses of collective bargaining within the meaning of Sec. 9(b) of the Actand that as of August II a majority of the emplyees in the unit had desig-nated and selected the Union as their representative for the purposes ofcollective bargaining.Aldrich as from the Union, and told Briggs they werethere because they represented a majority of his workers,and the Union sought recognition and would like to sitdown and talk or he should call Mr. Green, the managerof the Union, and set up an appointment.sAccording to Lewis, Briggs, became agitated and ex-cited; he said he was not interested in the Union and "ifhe really knew who we were and he had an opportunityto prevent us from entering his plant, he would have."He said other shops under contract with Local 155 andthe I.L.G.W.U. had gone out of business and asked if theUnion had gotten jobs for the employees who had lostthem. Briggs continued, as far as the people are con-cerned, if they wanted better conditions they could goelsewhere and get employed. When Lewis respondedthat they represented a majority of the people andwanted to sit down and discuss wages, hours, and condi-tions of employment, Briggs responded by saying,"Look, I don't need this," and he pulled out a "for salesign" and said, "I will put this plant up for sale if theUnion comes in." Briggs commented he did not want tohear anything about the Union, and repeated that if theplant would become union he would close the plant andsell it and retire to Florida. He added he did not needthe headache.Aldrich testified that after Lewis had introduced thetwo of them, and explained their majority status anddesire to negotiate, Briggs said he "didn't want to knownothing [sic] about the Union and if he had known thatwe were from the Union he wouldn't have let us in."Briggs rejected Lewis' offer of a business card and thenstarted talking about how many shops the Union hadclosed or put out of business, and that he "didn't wantno [sic] part of the Union and he was going to sell theplace before he would recognize the Union." Briggs thenpicked up a sign in his office; he said, "This is a for salesign and I will put it out and retire because I don't needit." Briggs continued, "I am 78 years old, I don't needthe business." When Lewis then asked him why heshould sell the place just because the Union representeda majority of his people, Briggs replied, "I don't want torecognize the Union."While Lewis recalled other people being in the plant,he said they were some distance from them and he didnot know if any workers overheard the conversation.The meeting ended by Briggs requesting they leave thepremises.The organizers had arranged for the workers to waitafter quitting time so they could be informed of the re-sults of the meeting with Briggs. There were 23 or 24employees waiting up the street some distance from theplant. The organizers explained what had happenedwhen they had made their demand, repeating Briggs'words to them, including his threat to close up the place4 Respondent admitted the allegations of par. 8 of the complaint thaton or about August 20 the Union, orally and in person at Respondent'sfacility, requested Respondent to recognize it as the exclusive collective-bargaining representative of Respondent's employees in the P and M unitpreviously described and to bargain collectively with it as the exclusivecollective-bargaining representative of said employees with respect totheir rates of pay, wages, hours of employment, and other terms and con-ditions of employment.301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand go to Florida, and expressed the view that it was anunfair labor practice to state he wanted to close theplace.5Lewis spoke to the workers in both English andSpanish and where he had difficulty in communicatingwith them employee Christian Delamos translated forhim. Various workers-among them Lynch and Maldon-ado-then said they wanted to strike and all of the em-ployees present then voted to go on strike the followingmorning.Early the following morning, August 21, 20 to 23 em-ployees arrived outside Respondent's premises; a picketline was formed and the strike commenced. Amongother legends on the signs were ones accusing Respond-ent of being "Unfair to Labor."6There were 23 to 25employees engaged in the strike. Lynch and Maldonadowere designated to be in charge of the picketing in Al-drich's absence and took turns starting up the line earlyin the morning. Maldonado, in particular, remained infront of Respondent's premises on Sundays in addition tothe other days, since Briggs was at the premises onweekends.The picketing continued until sometime in November,and the strike continued until December 15, when theUnion notified Respondent it was discontinuing to strikeand made an unconditional offer on behalf of the strikingemployees to return to work.From August 25 until September 15, Respondent vol-untarily closed the factory, although both Briggs and hisson-in-law and vice president, David Goldstein, contin-ued to come to the premises every day.On Sunday, September 7, Maldonado was stationedoutside the factory with a picket sign when Briggsemerged from inside the building at or about I 11 a.m. car-rying a case of soda. According to Maldonado, Briggsasked him to carry it to his station wagon parked aroundthe corner. As the two of them walked along, Briggsbrought up the subject of the strike. He said he wantedto speak with Maldonado to straighten out the case, thatMaldonado should speak to the guys, his coworkers, andtell them that he did not want the Union because he hadto pay a lot of money for the Union, a sum of S72,000 ayear, and that he would prefer to close than let theUnion in and that he would prefer to close in a couple ofmonths. Maldonado replied that he would try and speakto the guys and tell them this. Maldonado left the case atBriggs' car, went back to get the picket signs, and wenthome.On October 10, the Union filed the certification peti-tion in Case 2-RC-18849.Briggs denied ever talking with Lynch about theUnion, and specifically at closing time on August 19, theday before the union officials came to the plant. He alsodenied uttering any threats to Maldonado on September7. Briggs was an evasive, obstinate, and contradictorywitness whose testimony I find to be essentially unreli-able. Briggs testified initially as an adverse party called& Lynch, who was present, testified that he could not recall tellingunion representatives about Briggs' conversation with him the daybefore.* The complaint does not allege, and the General Counsel disclaimedduring the hearing, that the strike was either caused or prolonged by theunfair labor practices which are the subject of this proceeding.under section 611(c) of the Federal Rules of Evidenceduring presentation of the General Counsel's case.Briggs explained that in over 40 years in business hewas aware of quite a few shops that had become union-ized and then had failed and gone out of business. Briggsthen agreed that it was his belief that the Union was adestructive force in that regard. Shortly afterwardBriggs categorically denied he ever had the belief thatunions are a destructive force. He then noted that whenthe organizers had come to the plant he had told Aldrichthat in many cases unions have put companies out ofbusiness. At one point Briggs acknowledged fear that hisown shop could be put out of business by the Union, yethe refused to answer what his state of mind was regard-ing the Union on August 20 when the organizers visitedhis shop, stating, "And I do not wish to discuss it," andthen claimed he did not understand a question asking es-sentially the same information. Yet, at the same time,Briggs acknowledged that the union agents made nowage or other economic demands on Respondent duringtheir visit.Briggs asserted that he told the agents that the did notbelieve they had a majority of his people, but he did notask them to show proof, and even if they had he wouldnot have negotiated with the organizers because he didnot believe they had the authority to do so and this wasthe only objection he had at the time and he told themso.At first Briggs denied that his employees knew as ofSeptember that he did not like the idea of a unioncoming in his shop but immediately was forced to retractthat answer when shown his pretrial affidavit taken by aBoard agent which contained a sworn statement directlycontrary. Further, according to Briggs, only "a few" ofhis employees went on strike on August 21, which is di-rectly contrary to the substantial weight of the evidence.In other places in his testimony, Briggs' responses co-incided with those of Lewis and Aldrich regarding theirAugust 20 meeting. Thus, Briggs said he was shocked tosee the two men and that the female employee who re-sponded to their ring had no business letting them in.Briggs also conceded he may have told the organizersthat he did not want a union in his shop. Briggs' evasionand disingenuousness is perhaps best illustrated by thestrained construction he placed on the statement aboutclosing the business he made during the meeting. Ac-cording to Briggs, he told Lewis and Aldrich that itmight be better closing before signing rather than gobroke and discontinue later after signing. There is notone answer that Briggs gave duirng his testimony bothduring the General Counsel's and Respondent's caseswhich supports the view that Briggs at any time serious-ly entertained the thought of recognizing or dealing withthe Union to determine its demands or to legitimatelyseek to reach an accommodation with the Union. Briggs'answer represents a transposition of the actual feelings hehad expressed on that occasion so as to place himself inthe best possible light as a fatalist who saw the end resultof any negotiation process as a failure for his business. Inlight of all the other evidence of the conversationpresent on this record, I cannot credit Briggs' carefully302 ARTHUR BRIGGS, INC.constructed and subtle testimonial response as represent-ing his actual response on the day in question. BothLewis and Aldrich, neither of whom heard the other tes-tify pursuant to an order of sequestration of witnessessuccessfully sought by Respondent's counsel, substantial-ly corroborated each other's version of the meeting, andI credit them.As to his conversation with Maldonado on September7, Briggs acknowledged that he gave the carton of bot-tles to Maldonado to carry to his car after Maldonadooffered to carry it, but testified that there was no conver-sation between them during the 5-minute walk becauseconstruction work on the street on which the plant abut-ted affected conditions on the sidewalk, forcing them toproceed in single file with Malonado walking ahead. Butthose conditions did not foreclose conversation at theoutset, or once they had turned the corner or arrived atBriggs' car. Briggs also claimed that he would not speakto Maldonado or ask him to speak to other employeesbecause he, Maldonado, had no authority. Yet, the occa-sion of Maldonado's presence outside the plant on aSunday after the strike had commenced and beforeBriggs had decided to call back the nonstriking employ-ees to work presented a good opportunity for Briggs toseek to persuade a key union adherent while the twowere alone to make clear to his coworkers on strike thatthe plant would close before Briggs would ever agree toincreased wages and benefits. As I have found, Briggshad already made the same point with the two organiz-ers on the day of the Union's bargaining demand, butwithout success. Maldonado's account of the talk wasstraightforward and to the point and consistent withBriggs' prior conversation with Lewis and Aldrich. Icredit Maldonado's account.7With respect to Lynch's account of his conversationwith Briggs on August 19, in view of Briggs' admittedframe of mind with respect to the Union's destructiveforce on companies' economic well being, his admittedstatements dwelling on this concern, his statement ofregret that the organizers ever gained entrance to speakwith him the following day, and his familiarity with Al-drich from past organizing attempts and Lynch's friend-ship with him, as well as Briggs' general unreliability asa witness, I am prepared to credit lynch that Briggsmade the remark which Lynch attributed to him.8Briggs' statements to Lynch on August 19, to Lewisand Aldrich on August 20, and to Maldonado on Sep-tember 7 each constitute threats of plant closure if theUnion succeeded in becoming the employees' bargainingI Respondent's attack on Maldonado's credibility at p. 30 of its brief,that in his testimony he claimed to have told other employees of Briggs'remarks while in his affidavit he mentions only telling Aldrich aboutBriggs' threat, is unsuccessful. Maldonado adequately explained that hisconversation took place with Aldrich and other employees on the picketline present. Consequently, the distinction Respondent seeks to magnifydoes not amount to an inconsistency sufficient to impeach Maldonado'stestimony. Maldonado also explained that his understanding of English,the language in which his affidavit was taken, is limited, and that conse-quently in his reading of it before he swore to its contents he was some-what handicapped. Maldonado testified with the aid of a Spanish-speak-ing interpreter.a Contrary to the argument at p. 28 of Respondent's brief, Briggs wasaware of Aldrich's leafletting on August 19 when he spoke to Lynchabout the appearance of Lynch's "friends" from the Union.representative, and thus constitute unfair labor practicesin violation of Section 8(a)(1) of the Act.As the General Counsel persuasively argues at page 15of his brief, none of the economic consequences to whichBriggs alluded as attributable to the Union's advent werebased on objective considerations. Briggs had no indica-tion at all that the Union would make demands thatwould cause economic hardship, let alone plant closure.Briggs' immediate reactions to Lewis and Aldrich, aswell as the two employees, were irrational and emotionalstatements whose thrust were retaliatory in nature with-out any basis in fact.9 It is also reasonable to concludethat Briggs' comments made to the two union representa-tives were intended to be related to the employees di-rectly involved.'°It mirrored the same threat made aday earlier directly to an employee, Paul Lynch, andwas made to the individuals who asserted in making thebargaining demand they were representing a majority ofBriggs' employees. Those representatives could reason-ably infer that Briggs' response to them was not limitedto themselves but was meant to be relayed to the em-ployees they purported to represent. It was not necessaryor even reasonable for Briggs to have requested that hiscomments be so relayed for the inference to be drawn bythe organizers and I reject Respondent's contrary con-clusion at page 29 of its brief.B. Respondent's Conduct During the Critical PeriodAs related earlier, the Union's petition was filed onOctober 10, some 3 weeks after Respondent recalled itsnonstriking employees and reopened its plant in mid-Sep-tember. By December 15, the Union sent a mailgram toRespondent on behalf of its striking employees, offeringan immediate and unconditional return to work and anend to the "unfair labor practice" strike. By a two-pageletter dated December 18, forwarded to the Union bycertified mail, return receipt requested, Respondent re-sponded to the mailgram. It advised the Union that em-ployees Antonio Maldonado and Paul Lynch would notbe reinstated to their former positions because they hadengaged in picket line misconduct thereby forfeiting theirright to return to work. Because of necessary alterationsin business operations since the strike, changing fromhand-knitting to the utilization of sewing machine opera-tors, Respondent advised that it did not have sufficientwork to permit the return of all hand-knitting machineoperators, whose future status would have to await busi-ness conditions, but agreed to reinstate certain employeesimmediately.The status of both Maldonado and Lynch, alleged asdiscriminatees in the complaint who were denied rein-statement because of their union activities, including par-ticipation in the strike, will now be addressed.During the hearing, Respondent relied upon certain al-leged incidents as warranting the two employees' denialof reinstatement. With respect to Lynch, these acts in-cluded the following:* See Patsy Bee, Inc., 249 NLB 976 (1980); N.LR.B. v. Gissel PackingCo., Inc., 395 U.S. 575 (1969).1o See AAA Disposal Systems. Inc., 237 NLRB 391 (1978).303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 18, a few days after Briggs reopenedthe factory and certain nonstriking employees came backto work, Briggs claimed Lynch threatened him withbodily harm. As explained by Briggs, a female employee,Valerie Rodriquez, coming in to work for the first timeafter Respondent's reopening, called him from a tele-phone near the plant and asked him to meet her at theentrance door because she was afraid. When Briggs cameout the entrance door, he saw Aldrich with his armagainst the wall of the factory, blocking Rodriquez' pas-sageway about 5 feet from the door.11As he, Briggs,moved to go to her assistance, Lynch, who was alsopresent, moved between Briggs and Rodriquez, heldopen his jacket with his hands on both sides of his body,and prevented Briggs from seeing Aldrich and Rodri-quez. As Briggs then sought to go around Lynch,toward Rodriquez, and without touching him, Lynchraised a fist and said, "If you touch me I will let youhave it." At this point Aldrich withdrew his arm. Briggsreached Rodriquez; Briggs said he would take care ofboth of them, Lynch and Aldrich,12and he escorted Ro-driquez into the plant.Rodriquez also testified. She corroborated her call toBriggs, but stated she asked him to meet her halfway tothe entrance from the gas station from which she tele-phoned which is located next to the plant. However,when she reached the entrance door Briggs had not yetarrived. Meanwhile, Aldrich and Lynch, the only per-sons picketing there at 7:45 a.m., were talking with her,seeking to persuade her not to cross the picket line orenter the factory. Rodriquez acknowledged that Lynch'sentreaties were uttered in a normal conversational tone.When Briggs emerged he told her to go inside and, if shecouldn't go inside, to go home and he also came towardher. Contrary to Brigg's account, Rodriquez.swore thatno one and nothing was blocking the door or Briggs'movement. She did testify that at some point Lynch heldhis jacket open with his back to her, facing Briggs. Ac-cording to Rodriquez, a conversation and argumentensued for 15 minutes, yet she could not recall a word ofit. Rodriquez herself remained outside this whole time al-though as she testified she was nervous and afraid andshe could have gone inside at any time. At some pointLynch was now yelling and then he raised a hand toBriggs and Aldrich came between Briggs and Lynch.After a few more minutes, Rodriquez went past the threeothers who were between her and the door and enteredthe plant. After a few more minutes, Briggs followedher.Lynch denied threatening to harm Briggs. He testifiedthat on the date in question he saw Rodriquez walking tothe plant, and, accompanied by Aldrich, went down thestreet to meet her so that when they talked with herthere could be no claim of blocking the plant. As he wasII As earlier noted, both a portion of the street, Third Avenue, as wellas the sidewalk were torn up and obstructed, hindering movement be-cause of the limited unobstructed passageway remaining."1 Briggs later obtained a summons against them from the I.M.C.R., aBronx community dispute resolution organization, and the matter washeard before that group with all parties present. Its mediation efforts re-sulted in the mutual undertaking not to harass each other.seeking to enlist her support for the strike,13 Briggscame down to them, about 25 to 30 feet from the en-trance, from behind, went around him, took Rodriquezby the arm and told her come on, "let's go to work,"and took her into the plant. Lynch denied saying any-thing to Briggs although he continued talking with Ro-driquez while Briggs went around him. He also testifiedtht Rodriquez seemed to be in fear at the time.Briggs' and Rodriquez's accounts, as noted, have sig-nificant variations. Part of Rodriquez' testimony andeven her sense of events may have been colored by thenervousness on the witness stand which she exhibited oreven by her fear while outside the plant. Yet, her recol-lection of the time involved, if correct, supports the con-clusion that a substantial argument developed. I am pre-pared to credit her against Lynch that Lynch and Al-drich had words with Briggs and that, in accordancewith Briggs and Rodriquez' versions, at some pointLynch did raise his arm to Briggs. 4 Furthermore, I alsofind that Lynch spread his jacket while facing Briggs,forcing Briggs out of his way to go around him to reachRodriquez. In view of Rodriquez' failure to claim thatshe had been blocked, I do not credit Briggs' testimonyin that regard. Nevetheless, Lynch's conduct represents aphysical act of a possible threatening nature, the serious-ness of which calls for further discussion. Whether itconstituted an assault which placed Briggs in imminentdanger of bodily harm is far from clear. A later discus-sion between the two, described and discussed infra,clarifies that Briggs' concern for his personal safety wasnot so serious as to cause him to deny Lynch the oppor-tunity of ever working for him again. s That Lynch's at-tention and anger was directed to Briggs after he cameout from the shop, and had never been apparent to Ro-driquez before Briggs' appearance, shows that the wordsbetween Lynch and Aldrich on the one side, and Briggson the other, were heated. The exchange, then wastaking place on the picket line between a leading unionadvocate and the employer who had rejected the Union'soffer to negotiate and had threatened him with loss of hisjob and that of all other employees. Nonstriking employ-ees were only just returning to start operations after amonth's hiatus. The setting was thus volatile and Lynch'sconduct can be explained under the rubric of "animalexuberance" at the situs of the picketing, given all of thesurrounding circumstances described.16Briggs' hostilityto the Union and its adherents had already been broughthome to Aldrich and Lynch, personally, a month earlier.Lynch's shielding action may have been an act of brava-do, but even Respondent does not rely on it alone as evi-dencing sufficient misconduct to justify a denial of rein-I' Among other things, Lynch said he told her not to cross the picketline because a few days before Briggs had fired her, and after firing herhad now called her back to work. This earlier firing was not explored onthe record, when Briggs and Rodriquez took the stand, during presenta-tion of Respondent's case. During Briggs' earlier sec. 611(c) examination,Lynch had not yet testified.'4 Footnote missing.A1 See N.LR.B. v. Efco Manufacturing, Inc., 227 F.2d, 675, 676 (IstCir. 1955), cert. denied 350 U.S. 1007.'^ See Milk Wagon Drivers Union v. Meadowmoor Dairies, Inc., 312U.S. 287, 293 (1941). See also Montgomery Ward & Co.. Incorporated v.N.L.R.B.. 374 F.2d 606, 608 (10th Cir. 1967).304 ARTHUR BRIOGS, INC.statement. That Lynch may have reasonably believed, inspite of his testimonial denial of responding with a hos-tile gesture, that Briggs touched him as he went aroundhim to pull Rodriquez into the shop is also apparent.While provocation may be too strong a word to charac-terize Briggs' conduct, it is clear that Lynch's physicalact was defense, and also was not directed at third par-ties not involved in the labor dispute. On balance, there-fore, I conclude that Lynch's conduct did not rise to thelevel of a violent act or one sufficiently serious to denyhim reinstatement rights under the Act.Even if Lynch's conduct at the time could be said tohave crossed the line from excusable to inexcusable con-duct, Briggs' later statement to him was both an act ofcondonation and a recognition of the fact that Lynch'sgesture had not been taken as an act of violence againsthis person. Lynch testified that sometime in later Sep-tember, a couple of weeks after the plant had re-opened,17 Briggs was standing at the plant entrance doorbetween 4:30 and 5 p.m. As Lynch walked by him onthe picket line that was circling in front of the plant,Briggs said to him, "Paul, if you want to come back towork you know what you have to do, you have to getrid of the Union."'1According to Lynch, there were 15 or so other picketspatrolling at the time, but none of them heard Briggs' re-marks which were directed only to him. The picketswere walking behind each other in single file and Lynchstopped, and got out of the line as Briggs spoke to him,then got back into the line without replying and Briggswent back inside. As earlier noted, Briggs testified thathe never spoke to Lynch about the subject of a Union.But, significantly, Briggs was not asked by Respondent'scounsel, and, accordingly, never responded as to wheth-er he had this particular conversation with Lynch. Basedupon my earlier credibility resolution rejecting Briggs'denials of the threats of plant closing to which Lynch,Maldonado, Lewis, and Aldrich uniformly testified, Icredit Lynch here, whose testimony in this regard wasconsistent and had the ring of truth about it on bothdirect and cross-examination. I conclude that with re-spect to the arm raising incident, as well as certain otherincidents which Respondent asserts removed Lynch'sprotection under the Act, all of which appear to havepreceded Briggs' offer to Lynch to return to work, Re-spondent excused and condoned Lynch's picket line andrelated conduct,'9even assuming it exceeded lawfulbounds. Such condonation is consistent both with Briggs'antiunion hostility and the way in which Respondentprobably perceived Lynch's behavior generally, whichdid not seriously endanger life or property or even rea-sonably tend to coerce or intimidate employees. Basedupon Briggs' more than 20-year association with Lynchas an employee, such an inference is imminently reason-able." Lynch was firm in his recollection of the date of this conversationon both direct and cross-examination, recalling on cross-examination thatit occurred after he had been away from the picket line for a few weeksin the afternoon at the time of closing."a This statement is not alleged as an unfair labor practice in the com-plaint." Philadelphia Ambulance Service. Inc., 238 NLRB 1070, 1075 (1978);The Colonial Press Inc., 207 NLRB 673 (1973).Briggs also claimed that Lynch threatened to cut thebreasts off women employees trying to come into thefactory on September 17, the day before Lynch threat-ened him. He acknowledged he had been told this byGoldstein. According to Goldstein, he was in the processof escorting women employees out of the factory whenLynch made the alleged remarks. Four women werebeing escorted. Goldstein was in the lead. Immediatelybehind him were two women who spoke Italian only.Behind them were two others, including Valerie Rodri-quez. Goldstein had opened the front door to leave theplant and the two women of Italian origin were insidethe door behind him. In English in normal, conversation-al tone Lynch said, "You ladies are going to have yourtits cut off." According to Goldstein the women did notunderstand English, and made no reaction to the remark.There is even some question whether they heard Lynchat all. Rodriquez, among the group of four women, didnot testify to the alleged threat. Lynch denied it. I con-clude that Lynch probably made the remark. However,since it was either not heard or not understood by theemployees to whom it was addressed, and had no effectupon them, it appears to have been a form of bantering,albeit with hostile overtones, which ceased during the re-maining 2 months of picketing, and, finally, it was con-doned by Briggs, to whom it was reported, in his picketline statement to Lynch at the end of the month, I con-clude that the incident cannot support Respondent'sclaim of serious picket line misconduct.20Briggs also claimed that Lynch harassed his son-in-lawGoldstein and followed employees, in particular a press-er, Sammy Ngozi, who was escorted home by Goldstein,using foul language and making racial slurs to Ngozi,and following them in his car for about a week after theplant reopened just past mid-September.2' Ngozi, ayoung black man, had worked for Respondent in thepast as a presser, along with Lynch. He had quit topursue his education, but had also been driving a cab.Around May he contacted Briggs to return and wascalled back to work after the strike started in August.According to Goldstein, Lynch came over and accompa-nied Goldstein and Ngozi for two blocks as they walkedto Goldstein's car. Lynch hollered at Ngozi and Gold-stein kept Ngozi from responding. Goldstein recalledthat, among other remarks Lynch made, he asked Ngozi,"Are you afraid of this white man because you're fromAfrica? You can make more money on strike than youcan working." On another occasion Lynch told Ngozi,"We hang scabs."According to Ngozi, Lynch approached him severaltimes on the street as Goldstein escorted him to bedriven home after work, once saying, "You're a black0o Just as with respect to the picketing employee's threat to kill a non-striking supervisor entering the plant in N.LR.B. v. Hartmann LuggageCompany, 453 F.2d 178 (6th Cir. 1971), Lynch's comments were not in-tended literally, should be regarded as picket line rhetoric, and were ap-parently so considered by Briggs. Id at 185.21 On the first day the plant reopened, tires on the car Ngozi haddriven to work and parked across the street from the factory, along withthose of Briggs and Goldstein, had been punctured. The responsiblity forthese acts was never fixed although Respondent believed they were doneby the pickets.305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDman and you have no business working for a white man"and another time saying, "We are on strike, you have nobusiness working for Mr. Briggs" and calling him a"bitch."Ngozi testified he was told by Goldstein not to talk toLynch and he did not. He and Lynch had been friendlyin the past, they had worked closely together for a 2-year period, and he was aware that Lynch was associat-ed with a church and sometimes read the bible at lunch-time. 22It was Ngozi's belief that he was being "harrassed" byLynch being approached every day after work as hewalked with Goldstein, having a finger pointed at him,and coming close to him and cursing him, although hetestified to only one curse word used. Ngozi also recog-nized that Lynch's approach to him was motivated by adesire to have him join the Union and the strike. Theother "harassment" Ngozi suffered was being given someunion literature by another employee.Although claiming Lynch followed Goldstein's car"most of the time," he was only able to testify to onetime, at the end of his first workday, September 15, thatLynch got in his car and followed Goldstein's car asNgozi was being driven home.23After about a half houron the expressway, they were able to lose Lynch in thetraffic.Ngozi was not a creditable witness. His exaggerationsabout the nature of Lynch's conduct toward him, as wellas his feigned ignorance about whether he was beingpaid for the day of his trial appearance and his lack ofcandor about how he had traveled to the hearing, imply-ing he had come on his own when in fact both he andValerie Rodriquez had been driven by Briggs, convincesme that, although Lynch approached him over a week'speriod or longer in an attempt to convince him to ceasecrossing the picket line or working as a strike replace-ment, his conduct toward Ngozi was neither racist norintimidating but rather designed to appeal to his racialpride and solidarity with the striking workers. Lynch'sefforts were frustrated by the protective shield placedaround him by Goldstein. The following of Goldstein'scar appears as one further attempt to reach Ngozi, aperson with whom he had worked closely in the past,away from Goldstein's protective custody, to convincehim to cease his undermining of the effectiveness of thestrike. Contrary to the facts in both Associated Grocers ofNew England, Inc. v. N.L.R.B., 562 F.2d 1333 (Ist Cir.1977), and N.L.R.B. v. Otsego Ski Club-Hidden Valley,Inc., 542 F.2d 18 (6th Cir. 1976), cited by Respondent atpages 12 and 13 of its brief, Lynch did not follow Gold-stein's car on a lonely road, for a lengthy period, or for aseries of successive days, and did not block his car, andhis conduct cannot be said to have met an objectivestandard of tending to intimidate, given Ngozi's refusalto respond to Lynch, their past close working relation-ship, and Ngozi's understanding that Lynch's approachesto him were motivated by a desire to convince him to22 Since 1970, Lynch has been a deacon of his Pentecost Church.23 Goldstein corroborated that the car-following incident occurredonly once early in the strike.honor the line, not to intimidate.24I conclude that noneof Lynch's conduct toward Ngozi was of a seriousnature and should not disqualify him from reinstatement,even apart from Briggs' later condonation of it.Goldstein testified that on one of the early days of thestrike, as he was walking to his car outside the plant,Lynch told him, if he did not sign up with the Union, hewould end up in the hospital. Lynch denied the state-ment. I find it plausible that Lynch, under the emotionalstress of the strike and picketing, Briggs' rejection of col-lective bargaining, and threats to close and Respondent'ssuccess in reopening its operation with nonstrikers,would have made the threat attributed to him by Gold-stein.25But I also find that Briggs was aware of thisthreat and overlooked it and condoned it when he of-fered Lynch the opportunity to return to work withoutthe Union at the end of the month.26Respondent also refused to reinstate Antonio Maldon-ado because of alleged picket line misconduct. Maldon-ado worked for Respondent from January 5, 1978, untilthe strike started on August 21, 1980. Maldonado's Sep-tember 7 conversation with Briggs has previously beendescribed and discussed. According to Goldstein, Mal-donado vandalized the locks to the plant entrance doorand one other door by jamming them the evening of theday, September 15, that Respondent reopened the plant,and then did it again the next evening.27Goldstein testified that early in the morning of Sep-tember 15, the day that Sammy Ngozi had come into theplant at 6 a.m. as the first worker on Respondent's re-opening of its operations after August 25, Aldrich hadbanged on the entrance door and told him not to workthat day, that he could not control what would happen.Later in the morning through a plant window bothGoldstein and Briggs saw Maldonado at different timeslooking into the plant from a rear lot.28 Maldonado toldBriggs through an opened window, "Now you're goingto have a lot of trouble." Maldonado denied this remark.Aldrich was never recalled by the General Counsel todeny Goldstein's testimony. I find that the Union and itsmost loyal adherents were disturbed by Respondent's at-tempt to resume operations and were prepared to go tosome length to try to change Briggs' determinations toopen the factory in mid-September. Consistent with mydiscrediting Maldonado with respect to the lock tamper-ing incident the evening of September 15, see infra, I"4 Advance Pattern and Machine Corporation. d/b/a Gibraltar SprocketCo., 241 NLRB 501 (1979).as In all of his lengthy employment history with Respondent only oncehad Lynch been involved in a violent incident-a fight with a relative inthe dressing room with knives-and the matter had been forgotten anddid not result in any reprimand or warning.26 Briggs' contemporaneous log of the strike to which he referredwhile on the witness stand showed he was told of the incident on Sep-tember 26. Goldstein placed it during an early strike day. I credit Gold-stein that the conversation took place shortly after Respondent reopenedthe plant, well before September 26.a' Goldstein had the damage repaired by having the main entrancelock replaced and then repaired late in the evening on September 15 and16, respectively. If he had not, the plant would have been effectivelyclosed and unable to operate on September 16 and 17 until the repairscould have been made.28 That morning Ngozi also saw Lynch looking into his work areafrom a window also in the rear lot.306 ARTHUR BRIGGS, INC.conclude that Maldonado did make the comment attrib-uted to him.As Goldstein related it, following the tire puncturesduring the day on September 15, Goldstein had drivenhis son's car back to a location a few blocks from theplant. The tires on his father-in-law's car had been re-paired during the day, and it was parked across the streetfrom the plant so when he and Briggs left the plant at alittle before 5 p.m. Briggs drove him to his son's car. Asthey left, some pickets were sitting across the street fromthe plant near Briggs' car. Maldonado came over tothem, made a hand gesture like a wave goodby, andGoldstein told him to "go fuck" himself. Briggs droppedoff Goldstein, who got in the car and doubled back tothe plant. As Goldstein pulled into the curb across thestreet from the factory, he observed Maldonado walkingin the same direction on the sidewalk near the plantbuilding and receiving a hammer from a man whom herecognized as a worker for a nearby firm on the street.Maldonado went immediately to the middle door of theplant, bent down and hammered away at the lock, thenwent to the main entrance door and did the same thing.His left hand was up near the lock while he hammered.Meanwhile Goldstein watched from his car and didnothing. At this point Maldonado straightened up,turned, and noticed Goldstein; their eyes met, and Mal-donado now went up the block in a fast walk pointing atboth Goldstein and Aldrich whom Goldstein now no-ticed on the sidewalk across the street about 50 feet fromMaldonado and walking toward him. As Maldonado gotabreast of Aldrich, Goldstein opened the window fullyon the driver's side, smiled at both of them, and droveaway.After discussing the matter with his father-in-law bytelephone, Goldstein later returned to the factory en-trance with his son, arriving at between 6:30 and 7 p.m.Unlike the situation on all previous evenings since thestrike started,29there were no pickets present. The lockson the two doors which had been tampered with wouldnot take the keys and Goldstein observed some foreignsubstance in the key holes. His son removed somethingfrom the middle door lock with a pen knife or other im-plement. However, that door as well as a third not tam-pered with were always bolted from the inside and werenever used to enter the plant. After determining that hecould not gain entrance to the building, Goldstein left,consulted with Briggs, and arranged to meet a locksmithat the premises later that evening. Goldstein met a lock-smith outside the factory at 10 p.m. The locksmithdrilled the lock open on the main entrance door, and re-placed the cylinder, thereby ensuring access to the plantfor the following day. The locksmith informed him itlooked like nails had been hammered into the cylindersto jam them. The same evening, Goldstein filed criminalcharges against Maldonado, who was arrested the fol-lowing morning outside the plant.3029 Two employees had been present with picket signs on each priorevening since the strike commenced on August 21.aO Maldonado, ultimately tried on the criminal charge of maliciousmischief in the Bronx criminal court, was acquitted after a jury trial inwhich Goldstein testified against Maldonado.On the evening of the day of Maldonado's arrest, Sep-tember 16, Goldstein received a telephone call from aHolmes Company which monitored a burglar alarmsystem installed at the plant that the alarm had been acti-vated and they were also contacting the police. Gold-stein went to the plant and discovered that the telephoneline running from a street telephone pole to the factoryhad been cut and the lock on the main entrance door hadbeen jammed again. Again, Goldstein arranged for thesame locksmith to come. This time, the locksmith wasable to remove the foreign substance from the cylinderand was not required to replace it.Besides Goldstein filing the criminal charges againstMaldonado, Respondent filed an unfair labor practiceagainst the Union, which resulted in the issuance of acomplaint in Case 2-CB-8504 alleging, inter alia, that, onor about August 17, the Union, by Aldrich, threatenedemployees with physical harm because they had crossedor attempted to cross the Union's picket line, and, onabout September 15, the Union, by Maldonado, in thecourse and conduct of the picket line, inflicted damageto Briggs' property. Both acts were alleged as violationsof Section 8(b)(1)(A) of the Act. Subsequently, on De-cember 23, 1980,31 the parties entered into an informalsettlement agreement in this proceeding, which was ap-proved by the Regional Director on January 7, 1981.Among other undertakings, the Union agreed not to in-flict damage to the property of Arthur Briggs, Inc.Respondent also alleges that Maldonado threatenedcertain employees with physical harm on the first Satur-day of the strike, August 23, 1980. Jose William Rodri-quez testified that he and his brother, Pasqual Diaz Ro-driquez, on occasion worked as homeworkers for Re-spondent. They picked up material, knitted on a machinethey maintained in their house, and returned the finishedwork to the plant.32On Saturday, August 23, Jose Wil-liam came with his brother to the plant in a car drivenby a third person at or about 11 a.m. Maldonado sawthem and called over Jose William. Maldonado spoke inSpanish. He told him he could not enter or take anythingout because they were on strike. When Jose William re-sponded that he had to have work because he needed thework to pay for his rent and food, Maldonado said hecould leave the merchandise and get the check but hecould not take anything out. Jose William told Maldon-ado he was going to bring the work. Maldonado said, "Ifyou do, its dangerous for you." Jose William said, "Evenunder bad circumstances I will take it because I do whatI have to do." The Rodriquez brothers then entered thefactory and brought in their finished work. They made anumber of trips in and out of the factory. Apparently,during one of them, or just before they left after aboutan hour, Maldonado also told Jose William that, if he"t The record does not contain the agreement. Respondent did notoffer any testimony nor make the argument that the agreement was uni-lateral, with the Union Respondent only, and that the Employer Charg-ing Party did not join in it. Since such evidence would tend to support itsargument, discussed infra, that Respondent was justified in relying on thecomplaint in refusing to reinstate Maldonado, I infer that the agreementwas a bilateral one in which the Employer joined.a' These homeworkers were excluded from the appropriate unit stipu-lated by the parties and did not participate in the election.307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtook work, someone would follow him and somethingcould happen to him, and also told him, "You have to beon our side." At this time, Aldrich was also present. JoseWilliam responded, "No," he had to work, the Unionwould not pay his expenses. Jose William understood byMaldonado's remark that something bad could happen tohim. The friend who drove them also expressed fear thathis car could be damaged.While at the plant, the brothers informed Goldsteinand Briggs of Maldonado's words with them, and Re-spondent's officials contacted the police and asked JoseWilliam to wait and tell the police what Maldonado hadsaid. Jose William said he did not want trouble, or anyproblems with either the owners or strikers, he did nottake any goods, and he and his brother left without in-forming Goldstein or Briggs and without waiting for thepolice. They were not approached by Maldonado or anyother picket as they went to the parked car to leave. Atthe corner, Jose William stopped to telephone the plantand inform Goldstein they would not wait or take anygoods. Thereafter, Jose William waited a month and thencame to the plant at night to continue his pickups anddeliveries of homework.While Goldstein exaggerated the alleged threats byMaldonado to which Jose William Rodriquez testified,claiming the Rodriquez brothers were threatened withbeing cut up or killed,33 I credit Jose William Rodri-quez' testimony. He was restrained and consistent ondirect in the face of a vigorous cross-examination. Hecame across as a very believable witness whose recollec-tion was good and whose responses were direct andstraightforward, without imbellishment.With respect to the alleged tampering with the locksto Respondent's premises, I credit Goldstein's testimonyof the incident on the evening of September 15 overMaldonado's denial.Both Maldonado and Aldrich described in some detailtheir movements in the vicinity of the picket line late inthe afternoon of September 15 just prior to and at thetime that Goldstein, accompanied by Briggs, first left theplant at the end of the workday. Both asserted that, asGoldstein left in his car, Maldonado moved to Aldrichwho was walking up toward the plant after having pur-chased a snack a few blocks away, and exclaimed,"There goes Dave, let's go home." Both claimed theywere the last pickets present and they then left the prem-ises in opposite directions. Aldrich swore that he did notsee Maldonado with a hammer or nails at any timeduring the picketing. One can only speculate about theinference the General Counsel sought to have drawnfrom the depiction of events at the time Goldstein leftthe plant. The time was at least 10 to 15 minutes beforeGoldstein alleged he returned to the plant alone in hisson's car. Neither Maldonado nor Aldrich addressed thequestion of Goldstein's return to the plant rather than hisleaving. Either could have been recalled on rebuttal afterGoldstein's testimony had been given on Respondent'scase-in-chief to respond to Goldstein's story. I conclude"3 Maldonado denied threatening to kill Jose William after Briggs hadtestified for the General Counsel under Sec. 611(c), but was not recalledon rebuttal to deny Jose William Rodriquez' first-hand testimony of theincident after Respondent rested.that Maldonado's and Aldrich's testimony on this matterwas unsatisfactory and did not come to grips with theeyewitness account Goldstein provided. Their accountsapparently were sufficient to influence the jury in Mal-donado's criminal trial to conclude that the prosecutorthere had failed to sustain the people's burden of provingthat Maldonado committed the lock tampering beyond areasonable doubt. Those accounts, however, are insuffi-cient to overcome the preponderance of evidence whichRespondent offered through Goldstein's presentation.34Goldstein's testimony was detailed, lacked exaggeration,and was entirely believable. I cannot conceive that Gold-stein fabricated his lengthy narrative.35The fact of thedamage itself was corroborated by the locksmith's paidreceipts. The nature of and opportunity for the mischiefof which Maldonado is accused is apparent on thisrecord, and Goldstein's decision to return to the plant tocheck things out after the unsettling events of the firstday of renewed operations after the strike was logicaland reasonable. I conclude that Maldonado did engage,at least, in the September 15 act of vandalism anddamage to Respondent's property with which he hasbeen charged, and that this reprehensible action, commit-ted off the picket line, was a calculated attempt toachieve through unlawful means that which the Unionwas unsuccessful in achieving through its protected pri-mary strike and picketing, and justifies Respondent's de-cision to deny Maldonado reinstatement to his formerposition.36Based upon my finding that Maldonadothreatened Jose William Rodriquez, the homeworker,with bodily harm, I also conclude that by this miscon-duct, upon which Respondent also relied, Maldonadoforfeited his right to reinstatement at the conclusion ofthe strike.37In view of this determination, I deem it unnecessary torule upon Respondent's argument made at pages 16 to 20of its brief that it was entitled to rely upon the complaintallegation charging the Union with restraining employeeSection 7 rights by Maldonado's infliction of damage toits property when it determined to reject his offer toreturn to work.38s' The law is clear that a judgment of acquittal concludes no issue ofcivil liability in favor of the acquitted defendant. United States v. NationalAssociation of Real Estate Boards, 339 U.S. 485 (1950). Furthermore, col-lateral estoppel effect cannot be given the criminal case acquittal in thisproceeding. See Williams v. Cambridge Mutual Fire Insurance Company,et al., 230 F.2d 293 (5th Cir. 1956)."s The General Counsel points to the alleged inconsistency of Gold-stein's anger at Maldonado and the Union, as manifested in his obsceneremark to Maldonado as he left the plant, with his extreme restraint onwitnessing the damage to his property some 10 to 15 minutes later, whenhe failed to try to stop Maldonado's destruction, as evidencing Gold-stein's lack of credibility. I do not view these responses as being incon-sistent. Goldstein was disturbed by the events of the day, and took theoccasion of Maldonado's flippant gesture to respond instinctively with anobscenity. His later conduct, limiting himself to a role as observer, wasentirely consistent with the nature of the personality which came acrossduring his testimony, best described as meek and easily dominated or in-timidated, as he surely was by his father-in-law."s See, e.g., Kayser-Roth Hosiery Company, Inc. v. N.L.R.B., 447 F.2d396 (6th Cir. 1971).a? See N.LR.B. v. Moore Business Forms Inc., 574 F.2d 835 (5th Cir.1978).3J If I had made such ruling I would have concluded that the settle-ment agreement did not adjudicate the facts relating to the complaint al-Continued308 ARTHUR BRIGGS, INC.Christian Delamose, an early union supporter amongthe employees, testified to two incidents occurringduring the critical period, one an alleged threat and theother an alleged surveillance of employee concerted ac-tivities on the morning of the May 5, 1981, election.As to the threat, Delamos testified that after his returnto work following the strike, about a month to 3 weeksbefore the representation election, after being out sick forabout a week, Briggs approached him while he wasalone at his work place at or about 7:15 a.m. Briggscalled him over to an area near a power machine andshowed him an NLRB pamphlet printed on blue paperproviding information for voters in Labor Board elec-tions. Briggs told him there was a company on ParkAvenue which closed down because of the Union, andthat one of the organizers was Willie (Aldrich) and therewas a worker there who lost his job and was out ofwork for 3 years and finally had to go on welfare.39From time to time, Briggs utilized Delamos' services asan interpreter to translate his statements from English toSpanish for the benefit of Spanish-speaking employeeswith whom he was attempting to communicate by tele-phone.Briggs denied making the statement or any other aboutthe Union to employees. He did acknowledge giving outcopies of the NLRB pamphlets to all of those employeeswho accepted them but did not recall whether he gaveone to Delamos. Goldstein, during his cross-examination,admitted familiarity with one shop located on ParkAvenue in the Bronx, called La Salle Knitting Mills,which had closed about 3 years ago after having beenorganized by Aldrige for the Union, and that it was"very possible" he discussed that situation with hisfather-in-law after the Union's demand and also "possi-ble" that Briggs had voiced sentiments about it to him.Respondent urges that because Delamos was not clearabout the date of the conversation, indicating after theGeneral Counsel referred to a particular date that itcould have taken place on April 9, and because in his af-fidavit, introduced in evidence, he had separated the timeof Briggs' alleged threat from an approach by Briggs aweek later when he was given the pamphlet,40Delamos'credibility is doubtful. I disagree.Delamos was clear in unprompted testimony about thetiming of the conversation in relation to the election,placing it on or about the April 9 date alleged in thecomplaint. I find the testimonial combination of the twolegation, and that Respondent consented to the settlement. Thus, collater-al estoppel did not apply. See N.LR.B. v. Markle Mfg. Co of San Anto-nio, 623 F.2d 1122 (5th Cir. 1980). There was thus no final order uponwhich Respondent could be said to have relied in rejecting Maldonado'soffer. In the absence of such an order, the burden of proof did not shiftto the General Counsel to establish Maldonado's right to reinstatementby virtue of the Board's taking of seemingly inconsistent positions on is-suance of the two complaints. Id at 1127. In any event, Respondentproved its defense to the allegation in the instant complaint with respectto its failure to reinstate Maldonado by a strong preponderance of theevidence.3s Another time, according to Delamos, Briggs called him over by thebulletin board, referred to the writings there, and said, "You know theUnion can't give you all this."4' In his affidavit, Delamos asserted that, after giving him the pam-phlet, Briggs said, "Now is the time to correct what you did wrongbefore," and added he was not supposed to talk to Delamos about theUnion.conversations to contain a minor variation which doesnot detract from the essential veracity of Delamos' testi-mony. It was natural for Briggs to believe that Delamos,a striker and early supporter of the Union and his com-municator with Spanish-speaking workers, would be anexcellent conduit for spreading his appeal through fear toother employees. I credit Delamos.Delamos also testified that, as he came to work earlyon the morning of the election, Willard Aldrich wasstanding on the sidewalk outside the plant entrance hand-ing out union literature to employees entering the plant.He also saw Goldstein seated in his car parked at thecurb in front of the factory entrance. According to Al-drich, as he was standing outside the plant talking to em-ployees as they went into work, Goldstein came out ofthe plant at or about 7:15 a.m., got into his car parkedabout 5 feet away, watched Aldrich talk to employees,remained there about an hour to an hour and a half, andthen went back inside the plant. According to Aldrich,during the time Goldstein remained seated in his car, theworkers arriving for work did not say anything to Al-drich and just passed him right by.Goldstein admitted that he went outside and sat in hiscar as General Counsel's witnesses asserted, only for 20minutes, but that he did it because his father-in-law hadreported to him that early that day a female employeehad reported that, as she was leaving the plant the priorSaturday, Aldrich had forced her hand open, placed lit-erature in it, and then squeezed her hand closed. It sud-dently occurred to Goldstein that Aldrich might be har-assing the employees "all over again" so he took a news-paper and went outside. It was Goldstein's belief that hispresence there would prevent any harassment of employ-ees. On cross-examination, Goldstein admitted glancingup from time to time to watch as employees approachedAldrich at the plant entrance. Goldstein also had not at-tempted to verify the employee's story with her beforeputting his preventive plan into action. That employeewas also still employed during the hearing and yet wasnot called to verify the story Respondent presented.I find Respondent's motive for engaging in the con-duct insufficient and suspect, particularly when weighedagainst employee rights to be free from employer coer-cion in exercising Section 7 rights on the eve of a repre-sentation election. The test to be applied to conduct todetermine whether it violates Section 8(aX)() of theAct-whether it reasonably tends to interfere with rightsprotected by the Act-has been clearly met here. Gold-stein could have easily and probably surreptitiously ar-ranged to observe from inside the plant or to have re-ceived reports on Aldrich's conduct in leafletting, with-out engaging in the unprecedented and totally inhibitingobservation from a vantage point within feet of the em-ployees and clearly within their sight lines as they ap-proached the plant entrance.4' I find that Respondenthad no legitimate purpose in stationing its vice presidentas it did, that such conduct reasonably tended to inhibitemployees in the exercise of their right to converse withthe union agent and to distribute and receive union lit-4 See Southern Moldings. Inc., 255 NLRB 839 (1981).309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDerature, and that, thereby, Respondent engaged in unlaw-ful surveillance in violation of Section 8(a)(1) of theAct.42C. Conclusion as to the ObjectionsFor purposes of evaluating the Petitioner's timely filedobjections, only conduct occurring between the filing ofthe petition and the election may be considered as a basisfor setting aside the election,43although prepetition con-duct may be considered insofar as it lends meaning anddimension to postpetition conduct or assists in its evalua-tion.44During the critical period, as previously found, Re-spondent refused to reinstate employee Paul Lynch inviolation of Section 8(a)(3) and (1) of the Act, threatenedemployee Christian Delamos, and through him, all otheremployees, with a plant closing and loss of employmentin violation of Section 8(a)(1) of the Act, and, by itsVice President David Goldstein, engaged in surveillanceof its employees' protected concerted activities the verymorning of the day the election was held, also in viola-tion of Section 8(a)(1).Lynch's discharge brought home to employees the dis-astrous consequences of forthright and militant union ad-vocacy, even for an employee with the loyal and ex-traordinarily lengthy attachment to Respondent's busi-ness which Lynch had achieved.45The threat to Dela-mos was particularly significant.46It was made to one ofthe employees who had been reinstated after the conclu-sion of the strike, and thus was designed to make clearthe power and control Briggs wielded over the employ-ees' continued livelihood. Delamos was already awarefrom the union meeting which had immediately precededthe calling of the strike that Briggs was adamantly op-posed to union recognition and would take any actionwithin his power to forestall a union relationship, regard-less of its demands. Respondent's April 9 threat was notan isolated incident, but a renewal, at a critical time, justweeks before the election, of a consistent pattern of coer-cive responses to the Union's presence.4It was also ex-pressed knowingly to the one employee who was in aposition to see that it received the widest circulationamong the employees, particularly those of Spanish an-cestry who had made up a significant portion of theUnion's card majority.4842 See Chemtronics, Inc., 236 NLRB 178, 180 (1978); Harvey's WagonWheel. Inc. d/b/a Harvey's Resort Hotel & Harvey's Inn, 236 NLRB 1670,1681 (1978).43 The Ideal Electric and Manufacturing Company, 134 NLRB 1275,1278 (1961).4 Evans Brothers Barber & Beauty Salons, Inc., 256 NLRB 121 (1981);Dresser Industries, Inc., 231 NLRB 591 (1977).'4 See, e.g., Apple Tree Chevrolet. Inc., 237 NLRB 867 (1978). See alsoGeneral Stencils Inc., 195 NLRB 1109 (1972).46 Where the threat is made, as here, by the president and sole ownerof the corporate respondent at a time close to the election and to an em-ployee who can be expected to repeat it to his fellows, it takes on addedweight. See Sol Henkind, an Individual d/b/a Greenpark Care Center, etc.,236 NLRB 683 (1978)."4 See Evans Brothers; supra.4s The extent of dissemination of a threat made to a single employee isa significant factor considered by the Board in weighing the impact ofthe conduct on the electorate. Super Thrift Markets, Inc. t/a Enola SuperThrift, 233 NLRB 409 (1977).Goldstein's surveillance, coming as it did on the veryeve of the election, had to have the most serious nega-tive impact upon the free expression of union sentimentamong the employees as they entered the workplace thatcritical day.49The relative closeness of the ultimate vote lendsweight to the conclusiion that Respondent's series ofunfair labor practices had a telling effect upon the freeand untrammeled exercise of the ballot by Respondent'swork force. By virtue of the severity of the violations,the extent of their dissemination, and the small size of theunit, among other relevant factors,50I conclude that Re-spondent's pattern of unfair labor practices, set in trueperspective by its prepetition conduct, affected the re-sults of the election. Accordingly, I shall recommend tothe Board that the election be set aside.D. The Alleged Refusal To Bargain and RequestedBargaining and Other RemediesIt remains to consider the complaint allegations thatRespondent has refused to bargain in violation of Section8(a)(5) and (1) of the Act and that such conduct warrantsthe issuance of a bargaining order.All of the essential predicates to a finding of refusal tobargain are present here. The Union made demand in anappropriate unit, and at the time it did so, on August 20,1980, it represented a substantial uncoerced majority ofthe unit employees. In accordance with the credited tes-timony Respondent never questioned the Union's major-ity status, but instead immediately took steps to under-mine its status by a series of threats of plant closingwhich the Board has identified as "one of the most fla-grant means by which an employer can hope to dissuadeemployees from selecting a bargaining representative."s5The courts as well have long identified such conduct asamong the most serious forms of interference with thefree exercise of employee rights.'2As the SupremeCourt has taken note, threats to close an employer's op-erations are among the most effective unfair labor prac-tices "to destroy election conditions for a longer periodof time than others."'sRespondent, by Briggs, commenced its campaign ofthreats even before the Union's demand was made, madethe threats to the three known leaders among the unionadherents in its work force, exhibited the will to carryout the objective of separating from the work force theone among its employees who consistently sought toachieve the Union's recognitional purpose, and, finally,through its vice president, closely observed their associ-ation with the union organizer on the very day sched-uled for the employees to register their union choice bya secret ballot. Sufficient grounds existing for setting theelection aside-a necessary predicate for the remedy49 See Dresser Industries. Inc., supra.50 See Super Thrift Markets, Inc. t/a Enola Super Thrift, supras5 General Stencils. Inc.. supra. See also Patsy Bee, Inc., 249 NLRB 976,977 (1980); and Milgo Industrial, Inc., 203 NLRB 1196 (1973).52 Irving N. Rothkin, d/b/a Irv's Market, 179 NLRB 832 (1969), enfd.434 F.2d 1051 (6th Cir. 1970); Textile Workers Union of America v. Dar-lington Manufacturing Co et al., 380 U.S. 263 (1965).5s N.L.R.B. v. Gissel Packing Co.. Inc., 395 U.S. 575, 611 at fn. 31.310 ARTHUR BRIGGS, INC.under consideration54-I conclude that the Union is enti-tled to the issuance of a bargaining order.In Gissel Packing Co., supra, the Supreme Court, in ap-proving the Board's use of a bargaining order in thecases before it, depicted two situations in which suchorders could appropriately be given. The first involves"exceptional cases" marked by unfair labor practiceswhich are so "outrageous" and "pervasive" that tradi-tional remedies cannot erase their coercive effects withthe result that a fair election is rendered impossible. Thesecond situation involves "less extraordinary cases ...which nonetheless still have the tendency to underminemajority strength and impede the election processes." Inthe latter situation, the Court stated a bargaining ordershould issue where the Board finds that "the possibilityof erasing the effects of past practices and of ensuring afair election ...by the use of traditional remedies,though present, is slight and that employee sentimentonce expressed through cards would, on balance, bebetter protected by a bargaining order."55Respondent's unfair labor practices have unquestiona-bly dissipated the Union's prior showing of substantialmajority support among the employees and will continueto retard and stifle the enthusiasm for union activity di-played by many of them earlier in the Union's drive.Furthermore, in a unit of the limited size shown here-36 employees before the strike and only 26 out of ap-proximately 42 having participated in the election some 9months later-and given the fact that the principal actorwas the owner of the business himself, it is highly likelythat the lingering effects of Respondent's conduct will beparticularly acute.56I therefore conclude that theUnion's card majority provides a more reliable test ofemployee representation desires and better protects em-ployee rights than would an election.57Among otherconsiderations, it also seems clear that the Employershould not be allowed to benefit from the elapse of timeand employee turnover resulting from the modificationof Respondent's operations following the 4-month strikein 1980.58Accordingly, I conclude that Respondent's conduct inrefusing to recognize and bargain with the Union, whileat the same time engaging in the most serious and fla-grant acts intended to undermine and destroy it, violatedSection 8(aX5) and (1) of the Act, renders a fair electionhighly improbable, and independently requires the issu-ance of a bargaining order. The bargaining order shall bemade effective from August 20, 1980, the date on whichthe Union made its initial demand and Respondent de-clined to recognize the Union, and I day after Respond-'4 Irving Air Chute Company, Inc. Marathon Division, 149 NLRB 627(1964); The Great Atlantic & Pacific Tea Company, Inc., 230 NLRB 766(1977)." 395 U.S. at 614-615.s See Philadelphia Ambulance Service, Inc., 238 NLRB 1070, 1071(1978)."I Whether viewed as following the first or second category describedby the Gissel Court, which I find it unnecessary to determine, the effectsof Respondent's conduct is unlikely to be erased and a fair election en-sured by the use of traditional remedies.sa See Franks Bro. Company v. N.LR.B., 321 U.S. 702 (1944).ent embarked on its systematic attempt to undermine theUnion. 9Having also found that Respondent's failure to rein-state Lynch upon his unconditional offer to return towork violated Section 8(a)(3) and (1) of the Act, I shallalso recommend that Respondent offer immediate andfull reinstatement to him, without prejudice to his senior-ity or any other rights and privileges previously enjoyed,and that Respondent make him whole for any loss ofearnings and other benefits he may have suffered byreason of Respondent's discrimination against him, com-puted in accordance with the formula stated in F W.Woolworth Company, 90 NLRB 289 (1950), with interestcomputed in the manner set forth in Florida Steel Corpo-ration, 231 NLRB 651 (1977); see, generally, Isis Plumb-ing & Heating Co., 138 NLRB 716 (1962).CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All full-time and regular part-time production andmaintenance employees employed by Respondent at itsBronx, New York, facility, excluding all office clericalemployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.4. Beginning on August 11, 1980, the Union represent-ed a majority of the employees in the above-describedunit, and has been, and is, the exclusive representative ofall said employees for the purpose of collective bargain-ing within the meaning of Section 9(b) of the Act.5. By refusing to recognize and bargain collectivelywith the Union with respect to the employees in the ap-propriate unit described above on and after August 20,1980, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.6. By refusing to reinstate Paul Lynch upon theUnion's unconditional offer to return to work at the con-clusion of the strike made on his behalf because of hismembership in and support of the Union and the strikecalled by the Union at Respondent's facility, and in orderto discourage employees from joining the Union or en-gaging in the strike or other concerted activities, Re-spondent had engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.7. By the aforesaid refusal to reinstate Paul Lynch andrefusing to bargain collectively and to recognize theUnion, by threatening to close the plant if the Unionbecame its employees' collective-bargaining representa-tive, and by keeping under surveillance the union andprotected concerted activities of its employees, Respond-ent has interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employees insg See Trading Port, Inc., 219 NLRB 298. 301 (1975).311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe exercise of the rights guaranteed them in Section 7 ofthe Act, and thereby has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.9. Respondent has not engaged in any unfair laborpractices not specifically found herein; specifically Re-spondent has not violated the Act by refusing to rein-state Antonio Maldonado upon the Union's unconditionaloffer to return to work at the conclusion of the strikemade on his behalf.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER60The Respondent, Arthur Briggs, Inc., Bronx, NewYork, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening to close the plant if Knitgoods Work-ers' Union, Local 155, I.L.G.W.U., AFL-CIO, becomesits employees' collective-bargaining representative, andkeeping under surveillance the Union and protected con-certed activities of its employees.(b) Discouraging membership in Knitgoods Workers'Union, Local 155, I.L.G.W.U., AFL-CIO, or in anyother labor organization, by refusing to reinstate strikers,upon their unconditional request, to existing vacancieswith full seniority rights and privileges.(c) Refusing to recognize and bargain in good faithwith the aforementioned Union as the exclusive bargain-ing representative of its employees in the following ap-propriate unit:All full-time and regular part-time production andmaintenance employees employed by the Respond-ent at its Bronx, New York, facility, excluding alloffice clerical employees, guards and supervisors asdefined in the Act.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:'o In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Offer Paul Lynch immediate and full reinstatementto his former or substantially equivalent position of em-ployment, without prejudice to his seniority or any otherrights and privileges previously enjoyed, and make himwhole for any loss of wages which he may have sufferedby reason of the discrimination against him, in themanner set forth above in the section dealing with theremedy.(b) Recognize, effective from the date beginningAugust 20, 1980, and, upon request, bargain collectivelyand in good faith with Knitgoods Workers' Union, Local155, I.L.G.W.U., AFL-CIO, as the exclusive representa-tive of all employees in the appropriate unit describedabove, with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, if an un-derstanding is reached, embody such understanding in asigned agreement.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its Bronx, New York, place of business, inEnglish, Italian, and Spanish copies of the attachednotice marked "Appendix."6' Copies of said notice, onforms provided by the Regional Director for Region 2,after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the consolidatedcomplaint in Cases 2-CA-17519, 2-CA-17825, and 2-CA-18066 be dismissed as to those allegations not spe-cifically found to be violative of the Act.IT IS FURTHER RECOMMENDED in Case 2-RC-18849that the Objections to the Election 1, 2, 4, 5, and 7 relat-ing to improper surveillance shortly before the election,and Objection 8 relating to the refusal to reinstate em-ployee Paul Lynch, be sustained, and the election heldon May 5, 1981, be set aside.61 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."312